PALMER, J.
The State of Florida, Department of Highway Safety and Motor Vehicles (DHSMV), seeks certiorari review of the trial court’s order granting a petition for a writ of certiorari and quashing the order which suspended Jennifer Fiorenzo’s driver’s license, following her arrest for driving under the influence of alcohol. The trial court’s ruling was based upon its conclusion that DHSMV had failed to produce evidence demonstrating that the monthly maintenance testing performed on the in-toxilyzer which was utilized on Fiorenzo *1129was conducted with alcohol referenced solution from an approved source as required by rule 11D 8.0035 of Florida’s Administrative Code. Consistent with our holding in Dep’t of Highway Safety and Motor Vehicles v. Mowry, 794 So.2d 657 (Fla. 5th DCA 2001), we grant the petition and quash the order rendered by the trial court.
Petition GRANTED, Order QUASHED, and Suspension REINSTATED.
THOMPSON, C.J., and HARRIS, J„ concur.